COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-351-CR


SHIRLEY T. JONES                                                 APPELLANT

                                              V.

THE STATE OF TEXAS                                                     STATE

                                          ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant Shirley T. Jones entered an open plea of guilty to the charge

of aggravated assault with a deadly weapon. The trial court found appellant

guilty and assessed her punishment at ten years’ confinement.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and



      1
          … See T EX. R. A PP. P. 47.4.
motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. Appellant was given the opportunity to file a pro se brief,

but she did not do so.

      As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in determining that the

appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because

appellant entered an open plea of guilty, our independent review for potential

error is limited to potential jurisdictional defects, the voluntariness of appellant’s

plea, error that is not independent of and supports the judgment of guilt, and

error occurring after entry of the guilty plea. See Monreal v. State, 99 S.W.3d
615, 620 (Tex. Crim. App. 2003); Young v. State, 8 S.W.3d 656, 666–67

(Tex. Crim. App. 2000).

      We have carefully reviewed the record and counsel’s brief. We agree

with counsel that this appeal is wholly frivolous and without merit. We find




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).

                                          2
nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). We therefore grant

counsel’s motion to withdraw and affirm the trial court’s judgment.




                                         TERRIE LIVINGSTON
                                         JUSTICE

PANEL F: CAYCE, C.J.; LIVINGSTON and MCCOY, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: May 22, 2008




                                     3